Larry G. Nuchols, a federal prisoner proceeding through counsel, appeals his conviction and sentence on one count of carjacking with intent to cause death or serious bodily harm in violation of 18 U.S.C. § 2119. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Nuchols pleaded guilty to the above offense on July 13,1998, without benefit of a written plea agreement. Neither party filed objections to the presentence investigation report which calculated the guidelines range of imprisonment as 120 to 150 months, but Nuchols moved for a downward departure pursuant to USSG § 5H1.4 because of a brain tumor. Sen-*381tenting was delayed while Nuchols received treatment and counsel sought information concerning Nuchols’s prognosis. Ultimately, on September 8, 2000, the district court denied the motion for a downward departure, reasoning that Nuchols’s extensive criminal history made a downward departure inappropriate. The court, however, did take Nuchols’s medical condition into account and imposed a sentence of 136 months in prison, while noting that it otherwise would have sentenced Nuchols to 150 months.
Nuchols’s court-appointed counsel has filed an appellate brief with this court and also a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After a review of the entire record, counsel was of the opinion that there were no meritorious grounds for appeal, but nonetheless raised one issue: whether the district court erred by denying the motion for a downward departure. Nuchols was notified of his right to respond to his attorney’s Anders brief, but no response has been received by this court.
Upon review, we grant counsel’s motion to withdraw because counsel has filed an acceptable Anders brief that raises the only issue determined to be arguable.
We conclude that the issue raised lacks merit. The district court’s decision not to depart downward because of Nuchols’s health concerns evinces a purposeful decision not to depart downward and is not appealable. United States v. Strickland, 144 F.3d 412, 418 (6th Cir.1998).
We have reviewed the record for other possible issues which would merit review and have found none.
Accordingly, we grant counsel’s motion to withdraw, and we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.